DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 2-27-22 is acknowledged. Currently, claims 1-16 are pending. Claims 1-2 are currently amended. Claims 13-16 are new.
Claim Objections
Claim 16 is objected to because of the following informalities:  a period is missing at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “hard” in claims 1 and 13is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The difficultness to grind a material has been rendered indefinite by the use of the term hard.
	Claims 2-12 and 14-16 are rejected for depending from claims 1 and 13, respectively.
Claim 2 recites the limitation "the PAEK foam" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
	Claims 4-8, 10-11 are rejected for depending from claim 2.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites the limitation "pelts". However, there is no description of "pelts" in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFelice et al. (2018/0200922) in view of Thiagrarajan et al. (2009/0148665) and Verreck et al. (NPL “The effect of pressurized carbon dioxide as a plasticizer and foaming agent on the hot melt extrusion process and extrudate properties of pharmaceutical polymers”).
	Regarding claim 1, DeFelice et al. discloses a method of pulverizing a hard to grind material for preparing a powder matrix suitable for use in laser sintering for printing a three-dimensional object, by reducing a fraction toughness of the hard to grind material, the method including the steps of:
	Grinding a raw PEKK to form a PEKK powder comprising plurality of PEKK particles having a mean diameter between 30 microns and 150 microns (abstract, fig. 1, and claim 1).
	DeFelice et al. does not teach the steps of providing a solid foamable PAEK matrix, and foaming the PAEK matrix to form a PAEK foam, the PAEK foam having a plurality voids. 
	However, Thiagarajan et al. teaches a method for making polymer foam such as PAEK foams (see para 58 and abstract). Verreck et al. teaches that the macroscopic morphology of the polymer was changed to a foam-like structure due to expansion of the carbon dioxide at the extrusion die. This resulted in improved milling efficiency (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the PEKK in the method of DeFelice et al. to a foaming process as taught by the combination of Thiagarajan et al. and Verrectk in order to improve the milling efficiency of the polymer.
Regarding claim 2, Thiagarajan et al. teaches wherein the step of foaming the matrix material to form a PAEK foam comprises the step of injecting a blow agent into PAEK matrix during an extrusion of the PAEK matrix to form a plurality of pelts comprising the PAEK foam (claims 16-17, para 40).
Regarding claim 3, Thiagarajan et al. does not teach the step of foaming the matrix material to form a PAEK foam comprises the step of injecting a blowing agent into PAEK matrix after an extrusion of the PAEK material to form the plurality of voids in the PAEK foam. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the order of the prior art process steps since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. 
Regarding claim 3, Thiagarajan et al. does not teach the step of foaming the matrix material to form a PAEK foam comprises the step of injecting a blowing agent into PAEK matrix after an extrusion of the PAEK material to form the plurality of voids in the PAEK foam. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the order of the prior art process steps since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. 
Regarding claim 4, Thiagarajan et al. teaches wherein the bowing agent comprises one or more of CO2 and Freon (para 53-54).
Regarding claim 9, Thiagarajan et al. teaches wherein the step of foaming the matrix material to form a PAEK foam comprises the step of injecting a chemical agent into PAEK matrix during an extrusion of the PAEK matrix (para 40, 53). 
Regarding claim 10, DeFelice et al. discloses wherein the PAEK matrix comprises a PEKK matrix (abstract and claim 1).
Regarding claim 11, DeFelice et al. discloses wherein the PEKK matrix comprises carbon fibers (para 55, 59, 61).
Regarding claim 12, Thiagarajan et al. teaches wherein the step of foaming the matrix material to form a PAEK foam comprises the steps of:
	Introducing the PAEK matrix into a polymer processing space of an extruder having a screw being rotatable to convey PAEK in the polymer processing space of a downstream direction to an extruder outlet within the polymer processing space;
	Introducing a blowing agent into the polymer processing space so that the blowing agent is introduced into the PAEK matrix;
	Extruding sheets from the PAEK matrix via an extrusion outlet in the polymer processing space so that the blowing agent introduced in the PAEK matrix expands to from the plurality of voids (claims 16, 17, fig. 9-12 and para 40). 
	Thiagarajan et al. does not teach extruding pellets. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extrude pellets in the process of Thiagarajane et al. in order to improve the efficiency of milling the polymer.
Regarding claim 13, DeFelice et al. discloses a method of pulverizing a hard to grind material for preparing a powder matrix suitable for use in laser sintering for printing a three-dimensional object, by reducing a fraction toughness of the hard to grind material, the method including the steps of:
	Grinding a raw PEKK to form a PEKK powder comprising plurality of PEKK particles having a mean diameter between 30 microns and 150 microns (abstract, fig. 1, and claim 1).
	DeFelice et al. does not teach the steps of providing a solid foamable PAEK matrix, introducing the PAEK matrix into a polymer processing space of an extruder having a screw being rotatable to convey PAEK in the polymer processing space in a downstream direction to an extruder outlet within the polymer processing space; introducing a blowing agent into the polymer processing space so that the blowing agent is introduced into the PAEK matrix, extruding pellets from the PAEK matrix via an extrusion outlet in the polymer processing space so that the blowing agent introduced int eh PAEK matrix expands to form the plurality of voids and a plurality of walls therebetween the voids. 
	However, Thiagarajan et al. teaches a method for making polymer foam such as PAEK foams (see para 58 and abstract). Verreck et al. teaches that the macroscopic morphology of the polymer was changed to a foam-like structure due to expansion of the carbon dioxide at the extrusion die. This resulted in improved milling efficiency (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the PEKK in the method of DeFelice et al. to a foaming process as taught by the combination of Thiagarajan et al. and Verrectk in order to improve the milling efficiency of the polymer.
Thiagarajan et al. further teaches the step of foaming the matrix material to form a PAEK foam comprises the steps of: 
Introducing the PAEK matrix into a polymer processing space of an extruder having a screw being rotatable to convey PAEK in the polymer processing space of a downstream direction to an extruder outlet within the polymer processing space;
	Introducing a blowing agent into the polymer processing space so that the blowing agent is introduced into the PAEK matrix;
	Extruding sheets from the PAEK matrix via an extrusion outlet in the polymer processing space so that the blowing agent introduced in the PAEK matrix expands to from the plurality of voids and a plurality of walls therebetween the voids (claims 16, 17, fig. 9-12 and para 40). 
	Thiagarajan et al. does not teach extruding pellets. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extrude pellets in the process of Thiagarajane et al. in order to improve the efficiency of milling the polymer.
Regarding claim 14, Thiagarajan et al. does not teach wherein an average wall size in the PAEK foam has a thickness between 10 microns and 200 microns. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the  average wall size in the PAEK foam since Verreck et al. teaches that the macroscopic morphology of the foam structure is a result effective variable on the milling efficiency of the polymer. 
Regarding claim 15, Thiagarajan et al. does not teach wherein an average void size in the PAEK foam has a mean diameter of between 60 and 70 microns. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the average pore size in the PAEK foam in order to optimize the density of the foam.
Regarding claim 16, Thiagarajan et al. does not teach wherein an average wall size corresponds to the mean particle diameter. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the average wall size and the mean particle diameter in order to optimize the milling efficiency of the foam.


Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFelice et al. in view of Thiagarajan et al.  and Verreck et al. as applied to claim 4 above, and further in view of Castro et al. (NPL “Nanoparticles from Mechanical Attrition”).
	Regarding claim 5, DeFelice et al. does not the wherein the step of grinding comprises one or more of attrition milling. However, Castro et al. teaches ball milling of PEEK (see page 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use attrition milling for grinding the PAEK in the method of DeFelice et al. since Castro et al. teaches that ball milling of PEEK is known in the art.
	Regarding claim 6, DeFelice et al. as modified by Castro et al. teaches wherein the step of attrition milling comprises attrition milling the PAEK foam under cryogenic conditions (page 12). 
	Regarding claim 7, Thiagarajan et al. does not teach an average wall size in the PAEK foam has a thickness between 10 microns and 200 microns. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the wall size of the PAEK foam in the method of Thiagarajan et al. since there is no evidence of unexpected results of the claimed range.
	Regarding claim 8, Thiagarajan et al. teaches wherein the foaming step is performed to create an average wall size that corresponds to the desired mean particle diameter (para 42).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742